Case
 Case1:19-cv-00164-SPB-RAL  Document
       1:19-cv-00164-RAL Document 1-1 6 Filed
                                          Filed06/10/19
                                                07/08/19 Page
                                                          Page3 1ofof9 4
Case
 Case1:19-cv-00164-SPB-RAL  Document
       1:19-cv-00164-RAL Document 1-1 6 Filed
                                          Filed06/10/19
                                                07/08/19 Page
                                                          Page4 2ofof9 4
Case
 Case1:19-cv-00164-SPB-RAL  Document
       1:19-cv-00164-RAL Document 1-1 6 Filed
                                          Filed06/10/19
                                                07/08/19 Page
                                                          Page5 3ofof9 4
Case
 Case1:19-cv-00164-SPB-RAL  Document
       1:19-cv-00164-RAL Document 1-1 6 Filed
                                          Filed06/10/19
                                                07/08/19 Page
                                                          Page6 4ofof9 4
